Owen, J.
Sec. 2394 — 9, Stats., declares total blindness of both eyes to constitute total disability. The question here is whether total blindness within the meaning of this statute exists where the employee has good protective vision and is enabled to do certain kinds of work. It seems to us that one who enjoys good protective vision and can get about and render service such as the applicant was performing at the time of the award is not commonly regarded as totally blind. While this statute is to be liberally construed to effectuate its purpose, we think it is going beyond the limits of permissible construction to say that one in the situation of claimant is totally blind.
The trial court relied upon State ex rel. Casualty Co. v. District Court, 133 Minn. 439, 158 N. W. 700. In that case there was not a complete loss of vision, but there was testimony to the effect that there was not sufficient vision remaining to enable the employee to perform any kind of work. This circumstance distinguishes that from the instant case. We think the award should have been based upon the relative-injury clause:
The judgment of the circuit court should be reversed, and cause remanded with instructions to enter judgment setting aside the award of the Industrial Commission.
By the Court. — So ordered. No costs to be taxed.